Citation Nr: 1428246	
Decision Date: 06/23/14    Archive Date: 07/03/14

DOCKET NO.  12-14 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES


Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel

INTRODUCTION

The Veteran served on active duty from November 1971 to October 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In March 2013, the Veteran and her spouse testified at a Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is associated with the Veteran's electronic claims file.  

A review of the Veteran's Virtual VA and VBMS electronic claims file reveals additional VA outpatient treatment records dated through April 2012

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board's review of the claims file reveals that additional development on the claim for service connection for a psychiatric disorder, to include PTSD, is warranted.

In this case, the Veteran contends that she is entitled to service connection for to a psychiatric disorder, to include PTSD, as she believes that this disorder is due to in-service sexual assaults.  In various written statements and during the Board hearing, she alleged that she was raped at knifepoint in approximately 1973, and sexually assaulted by a chief in charge in approximately February 1975.  She has expressed that she experienced symptoms of anxiety and depression since service.  Her husband also indicated that he has witnessed the Veteran's difficulties with stress and anxiety since service.   

While the Veteran's service treatment records do no indicate complaint, finding or treatment related to a psychiatric disorder, post-service reserve records reflect that she endorsed nervous trouble and occasional anxiety on October 1978 report of medical history as well as on reports of medical history in August 1980 and April 1983 and April 1986.

Following discharge from service, VA and Vet Center treatment records reflect diagnosis of anxiety disorder, schizotypal personality disorder, and PTSD. The Veteran endorsed a history of military sexual trauma.

A July 2009 statement from the Veteran's treating VA licensed clinical social worker reflects that she had been providing counseling and mental health case management to the Veteran since January 2003.  She noted that the Veteran had been diagnosed with schizotypal personality disorder, generalized anxiety disorder, and PTSD. She noted that the Veteran's PTSD clearly stemmed from her rape in service, and played a significant role in her generalized anxiety disorder.  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred. 38 C.F.R. § 3.304(f).  

38 C.F.R. § 3.304(f)(4) also provides that VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether the evidence indicates that a personal assault occurred. 

Furthermore, in this case, despite numerous requests for records, it appears that the Veteran's personnel records are unavailable. The Court has held that in cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule where applicable. See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

Here, the Veteran has not been afforded an examined the nature and etiology of the claimed psychiatric disorder, to include PTSD.  Given the foregoing, the Board believes that such an examination is necessary to resolve the claim.

The Board also notes that the Veteran has not been provided the required notice under 38 C.F.R. § 3.304(f)(4) pertaining to PTSD claims based upon an in-service assault or sexual assault.  Such development should be undertaken on remand.

Finally, the record reflects that the Veteran was on Social Security disability for a period of time. While the social worker indicated that the Veteran was no longer receiving such benefits, and while Social Security Administration (SSA) records are not controlling for VA determinations, they may be "pertinent" to VA claims. See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).  Hence, when the VA is put on notice of the existence of SSA records, as here, it must seek to obtain those records before proceeding with the appeal. See Murincsak; see also Lind v. Principi, 3 Vet. App. 493, 494 (1992).  

Thus, the Board finds that the RO should obtain and associate with the claims file a copy of SSA's determination on the Veteran's claim, as well as copies of all medical records underlying that determination, following the current procedures prescribed in 38 C.F.R. § 3.159(c)  with respect to requesting records from Federal facilities.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should request that SSA furnish a copy of its decision awarding the Veteran disability benefits, as well as copies of all medical records underlying that determination. In requesting these records, the RO should follow the current procedures of 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities. All records/responses received should be associated with the claims file.

2.  The RO should take appropriate steps to send to the Veteran and her representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claim on appeal.   If the Veteran identifies any other pertinent medical records that have not been obtained, the RO should undertake appropriate development to obtain copies of those records.  

The letter should notify the Veteran of the information and evidence necessary to substantiate a claim of service connection for an acquired psychiatric disability, to include PTSD. This letter should also contain the including the implementing regulations set forth in 38 C.F.R. § 3.304(f)(4) pertaining to PTSD claims based upon an in-service assault or sexual assault.

3.  The RO should have the Veteran scheduled for a VA examination to determine the nature and likely etiology of the claimed psychiatric disorder, to include PTSD.  The entire claims file, including electronic claims file, must be made available to the examiner designated to examine the Veteran.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  

In reviewing the Veteran's claims file, the examiner should identify all evidence suggestive of an in-service sexual assault, to include the Veteran's and her spouse's statements, as well as reserve treatment records documenting complaints of nervous trouble and anxiety and the July 2009 statement from the treating clinical social worker.  

If the examiner determines that an in-service sexual assault occurred, then he or she should make a determination as to whether the Veteran currently has PTSD as a result of the in-service stressor.  The examiner is instructed that only the specifically corroborated in-service stressful event may be considered for the purpose of determining whether exposure to such an in-service event has resulted in PTSD.  If a diagnosis of PTSD is deemed appropriate, the examiner should also comment upon the link between the current symptomatology and the Veteran's verified stressor.

The examiner should also identify all current psychiatric disorders other than PTSD. For each disorder identified other than PTSD, the examiner should state whether it is at least as likely as not the disorder had its onset in service or within one year of discharge, or is otherwise  causally or etiologically related to the Veteran's service.  

The examiner is advised that the Veteran is competent to report symptoms and treatment and that her reports must be taken into account, along with the other evidence of record, in formulating the requested opinions.

A complete rationale should be provided for any opinions expressed. 

4.  The AOJ should undertake any additional development deemed warranted.

5.  Then, the AOJ should readjudicate the Veteran's claim.  If the benefits sought on appeal are not granted, the Veteran and her representative should be provided a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



